Plaintiff was injured by falling on an open stairway, consisting of five flights of fifteen stairs each, that leads down about sixty feet from the level of Pawling avenue in the city of Troy to Belden’s pond where the city maintained an ice skating rink. The accident occurred at about seven-ten o’clock in the evening of February 11, 1938. The stairs were lighted by four 100-watt electric lights suspended ten feet above the adjacent stair levels. A light was located at the top and at the bottom of the stairs and at two intervening places. The evidence will sustain findings that only two of the lamps were burning at the time of the accident and that a representative of the city had knowledge at five-thirty o’clock p. m. that the two lamps were not burning and started to obtain light bulbs to make replacements but delayed for his dinner and had not made the change at the time of the accident. Plaintiff says concerning his fall: “ I started down the stairs and I got just below the first landing of the second flight, about four steps, when I stepped on some round object, and I flew in the air and I hit on the back of my head, and that is the last thing that I remember.” He says concerning the lights: “ Well, the stairs were very dimly lighted. I could make out the outline of the stairs, but I couldn’t see * * * anything that was on the stairs, or anything like that. I could just *1022make out the outline and see my way down.” The case was submitted to the jury. No exceptions were taken to the charge except as to the submission of a question of fact. It was for the jury to say whether the two-hour delay on the part of the city was unreasonable and whether the condition was a dangerous and unsafe condition through the lack of lights. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Heffernan and Sehenck, JJ.